DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements claimed, particularly a liner with an outer sealing layer made of a cured elastomeric material impregnated within a fabric exterior layer covering more than one raised sealing portion that annularly protrudes along the vertical axis and is molded integrally with the tubular body portion and any space between each raised sealing portion such that the raised sealing portion does not extend through the fabric exterior layer. 
The closest prior art found by the examiner is a combination of Gunnarsson et al. (US Patent Application Publication No. 2012/0095571 A1) in view of Egilsson et al. (US Patent Application Publication No. 2015/0142132 A1). However, this combination would not motivate one of ordinary skill in the art to include more than one raised sealing portion that does not extend through the fabric layer since Egilsson teaches that it is the frictional material provided by the raised sealing portion that results in maintaining the outer sealing layer on the liner (paragraph 0081), and therefore if the raised sealing portion does not extend through the textile, the desired friction fit would be eliminated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774